                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA                        JS-6
                                       CIVIL MINUTES – GENERAL


Case No.        EDCV 19-01102-CJC (KKx)                               Date       February 14, 2020
Title           Christina Morreale, et al. v. Forest River, Inc. et al.


PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                              Not Reported
         Deputy Clerk                                                 Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                        ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                                 None Present

PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                         SETTLEMENT


       The Court, having been notified by the Mediation Report filed February 13, 2020 [24]
that the case settled, hereby orders this action dismissed without prejudice. The Court hereby
orders all proceedings in the case vacated and taken off calendar.

       The Court retains jurisdiction for thirty (30) days to vacate this order and to reopen the
action upon showing of good cause that the settlement has not been completed.




                                                                                       -      :        -
                                                      Initials of Deputy Clerk     CCH
cc:




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                               Page 1 of 1
